 

 

 

PERSONAL GUARANTY

 

BY

 

TIMOTHY S. KRIEGER

 

TO

 

ASPIRITY FINANCIAL, LLC

 

Dated: February 7th 2017

 

 

 

 

This instrument was drafted by:

 

WINTHROP & WEINSTINE, P.A.

Suite 3500

225 South Sixth Street

Minneapolis, MN 55402

 

 

 

 

PERSONAL GUARANTY

 

In consideration of and in order to induce ASPIRITY FINANCIAL, LLC (the
“Lender”), to extend financial accommodations to KRIEGER ENTERPRISES, LLC (the
“Borrower”), pursuant to that certain Loan Agreement of even date herewith by
and between the Lender and the Borrower (the “Loan Agreement”) and as evidenced
by that certain Promissory Note of even date herewith executed by the Borrower
in the original principal amount of $1,000,000.00 and payable to the order of
the Lender (the “Note”), the undersigned (the “Guarantor”) hereby:

 

1. Unconditionally and absolutely guarantees to the Lender:

 

(a) the full and prompt payment, when due, whether at the maturity dates
specified therein or theretofore upon acceleration of maturity pursuant to the
provisions thereof, of principal, accrued interest, prepayment premiums and late
charges, if any, on the Note, and any and all renewals thereof including notes
taken in substitution therefor; and

 

(b) any and all other liability or indebtedness of the Borrower to the Lender
pursuant to the Note whether now existing or hereafter arising, joint or joint
and several, contingent or direct; and

 

(c) the payment and performance by the Borrower of all of its obligations under
and pursuant to the Note, the Loan Agreement and any and all documents related
thereto;

 

(the Note, the Loan Agreement and such other liability, indebtedness and
obligations are herein collectively referred to as the “Obligations”); together
with the full and prompt payment of any and all costs and expenses of and
incidental to the collection of the Obligations or the enforcement of this
Guaranty, including, without limitation, attorneys’ fees.

 

2. Agrees that if the Borrower fails to pay any installment of principal or
interest under the Note, when due, the Lender may demand payment from the
Guarantor of such installment (or portion thereof) of principal or interest on
the Note, when due, and the Guarantor shall immediately pay the same to the
Lender, and the Lender may demand payment or performance of any or all of the
other Obligations, when such payment or performance is due or required, and the
Guarantor shall immediately pay or perform the same, whether or not the Lender
has (i) declared an Event of Default (as defined in the Loan Agreement), or (ii)
accelerated payment of the Note, or (iii) otherwise exercised its rights and
remedies hereunder or under the Note, the documents related thereto or
applicable law.

 

3. Waives (i) presentment, demand, notice of nonpayment, protest and notice of
protest and dishonor on the Obligations; (ii) notice of acceptance of this
Guaranty by the Lender; and (iii) notice of the creation or incurrence of the
Obligations by the Borrower.

 

4. Agrees that the Lender may from time to time, without notice to the
Guarantor, which notice is hereby waived by the Guarantor, extend, modify, renew
or compromise the Obligations, in whole or in part, without releasing,
extinguishing or affecting in any manner whatsoever the liability of the
Guarantor hereunder, the foregoing acts being hereby consented to by the
Guarantor.

 

 

 

 

5. Agrees that the Lender shall not be required to first resort for payment to
the Borrower or any other person, corporation or entity, or their properties or
estates, or any other right or remedy whatsoever, prior to enforcing this
Guaranty.

 

6. Agrees that this Guaranty shall be construed as a continuing, absolute, and
unconditional guaranty without regard to (i) the validity, regularity or
enforceability of the Obligations or the disaffirmance thereof in any insolvency
or bankruptcy proceeding relating to the Borrower, or (ii) any event or any
conduct or action of the Borrower or the Lender or any other party which might
otherwise constitute a legal or equitable discharge of a surety or guarantor but
for this provision.

 

7. Agrees that this Guaranty shall remain in full force and effect and be
binding upon the Guarantor until the Obligations are paid in full.

 

8. Agrees that the Lender is expressly authorized to forward or deliver any or
all collateral and security which may at any time be placed with it by the
Borrower, the Guarantor or any other person, directly to the Borrower for
collection and remittance or for credit, or to collect the same in any other
manner and to renew, extend, compromise, exchange, release, surrender or modify
the installments of, any or all of such collateral and security with or without
consideration and without notice to the Guarantor and without in any manner
affecting the absolute liability of the Guarantor hereunder; and that the
liability of the Guarantor hereunder shall not be affected or impaired by any
failure, neglect or omission on the part of the Lender to realize upon the
Obligations, or upon any collateral or security therefor, nor by the taking by
the Lender of any other guaranty or guaranties to secure the Obligations or any
other indebtedness of the Borrower to the Lender, nor by the taking by the
Lender of collateral or security of any kind nor by any act or failure to act
whatsoever which, but for this provision, might or could in law or in equity act
to release or reduce the Guarantor’s liability hereunder.

 

9. Waives any right that the Guarantor may have to collect or seek to collect
from the Borrower the claim, if any, by subrogation or otherwise, acquired by
the Guarantor through payment of any part or all of the Obligations until the
Obligations have been paid in full.

 

10. Agrees that the liability of the Guarantor hereunder shall not be affected
or impaired by the existence or creation from time to time, with or without
notice to the Guarantor, which notice is hereby waived, of indebtedness from the
Borrower to the Lender in addition to the indebtedness evidenced by the Note;
the creation or existence of such additional indebtedness being hereby consented
to by the Guarantor.

 

11. Agrees that the possession of this instrument of guaranty by the Lender
shall be conclusive evidence of due execution and delivery hereof by the
Guarantor.

 

12. Agrees that this Guaranty shall be binding upon the legal representatives,
successors and assigns of the Guarantor, and shall inure to the benefit of the
Lender and its successors, assigns and legal representatives; that
notwithstanding the foregoing, the Guarantor shall have no right to assign or
otherwise transfer his rights and obligations under this Guaranty to any third
party without the prior written consent of the Lender; and that any such
assignment or transfer shall not release or affect the liability of the
Guarantor hereunder in any manner whatsoever.

 

 - 2 - 

 

 

13. Agrees that he may be joined in any action or proceeding commenced against
the Borrower in connection with or based upon the Obligations and recovery may
be had against him in any such action or proceeding or in any independent action
or proceeding against him should the Borrower fail to duly and punctually pay
any of the principal of or interest on the Obligations without any requirement
that the Lender first assert, prosecute or exhaust any remedy or claim against
the Borrower.

 

14. Agrees that upon the occurrence at any time of an Event of Default (as
defined in the Loan Agreement), the Lender shall have the right to set off any
and all amounts due hereunder by the Guarantor to the Lender against any
indebtedness or obligation of the Lender to the Guarantor.

 

15. Agrees that the Guarantor shall be liable to the Lender for any deficiency
remaining after foreclosure of any mortgage in real estate or any security
interest in personal property granted by the Borrower, the Guarantor or any
third party to the Lender to secure repayment of the Obligations and the
subsequent sale by the Lender of the property subject thereto to a third party
(whether at a foreclosure sale or at a sale thereafter by the Lender in the
event the Lender purchases said property at the foreclosure sale)
notwithstanding any provision of applicable law which may prevent the Lender
from obtaining a deficiency judgment against, or otherwise collecting a
deficiency from, the Borrower.

 

16. Agrees that this Guaranty shall be deemed a contract made under and pursuant
to the laws of the State of Minnesota and shall be governed by and construed
under the laws of such state without giving effect to the choice of law
provisions thereof; and that, wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of the Guaranty.

 

17. Agrees that no failure on the part of the Lender to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as or constitute a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.

 

18. Waives any and all claims against the Lender and defenses to performance and
payment hereunder relating in any way, directly or indirectly, to the
performance of the Lender’s obligations or exercise of any of its rights under
the Note and the documents related thereto.

 

19. Warrants and represents to the Lender as follows:

 

(a) Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms (subject,
as to enforceability, to limitations resulting from bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally).

 

 - 3 - 

 

 

(b) Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor which,
if adversely determined, would have a material adverse effect on the condition
(financial or otherwise), properties or assets of the Guarantor, or which would
question the validity of this Guaranty or any instrument, document or other
agreement related hereto or required hereby, or impair the ability of the
Guarantor to perform his obligations hereunder or thereunder.

 

(c) Default. The Guarantor is not in default of a material provision under any
agreement, instrument, decree or order to which he is a party or by which he or
his property is bound or affected.

 

(d) Consents. To the Guarantor’s knowledge, no consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
governmental authority or any third party is required in connection with the
execution and delivery of this Guaranty or any of the agreements or instruments
herein mentioned to which the Guarantor is a party or the carrying out or
performance of any of the transactions required or contemplated hereby or
thereby or, if required, such consent, approval, order or authorization has been
obtained or such registration, declaration or filing has been accomplished or
such notice has been given prior to the date hereof.

 

(e) Taxes. The Guarantor has filed all tax returns required to be filed and has
paid all taxes shown thereon to be due, including interest and penalties, which
are not being contested in good faith and by appropriate proceedings and has no
information or knowledge of any objections to or claims for additional taxes in
respect of federal income or excess profits tax returns for prior years.

 

(f) Financial Condition. The financial statements of the Guarantor furnished to
the Lender are complete and correct in all respects and fairly present the
financial condition of the Guarantor at the dates of such statements. Since the
most recent set of financial statements delivered by the Guarantor to the
Lender, there have been no material adverse changes in the financial condition
of the Guarantor.

 

(g) Residence, Etc. The Guarantor is an individual person who is a citizen of
the United States of America and a citizen and resident of the State of
Minnesota who is under no legal disability.

 

20. Agrees that the liability of the Guarantor and any other guarantor of the
Obligations shall be joint and several.

 

21. Agrees to deliver to the Lender the financial information and documentation
required under the Loan Agreement for the Guarantor.

 

22. Agrees that (i) he will indirectly benefit by and from the making of the
loan by the Lender to the Borrower evidenced by the Note; (ii) he has received
legal and adequate consideration for the execution of this Guaranty and has
executed and delivered this Guaranty to the Lender in good faith in exchange for
reasonably equivalent value; (iii) he is not presently insolvent and will not be
rendered insolvent by virtue of the execution and delivery of this Guaranty;
(iv) he has not executed or delivered this Guaranty with actual intent to
hinder, delay or defraud his creditors; and (v) the Lender has agreed to make
such loan in reliance upon this Guaranty.

 

 - 4 - 

 

 

23. Agrees that if, at any time, all or any part of any payment previously
applied by the Lender to any of the Obligations must be returned by the Lender
for any reason, whether by court order, administrative order or settlement, the
Guarantor shall remain liable for the full amount returned as if said amount had
never been received by the Lender, notwithstanding any term of this Guaranty or
the cancellation or return of any note or other agreement evidencing the
Obligations.

 

24. Irrevocably submits to the jurisdiction of any Minnesota a state court or
federal court over any action or proceeding arising out of or relating to this
Guaranty, the Note, the Loan Agreement, and any instrument, agreement or
document related thereto (collectively, the “Loan Documents”); agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state or federal court; irrevocably waives, to the fullest extent
he may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding; irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing by United States certified mail,
return receipt requested, of copies of such process to the Guarantor’s last
known address; and agrees that judgment final by appeal, or expiration of time
to appeal without an appeal being taken, in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdictions by suit on the
judgment or in any other manner provided by law; provided that nothing in this
paragraph shall affect the right of the Lender to serve legal process in any
other manner permitted by law or affect the right of Lender to bring any action
or proceeding against either Guarantor or his property in the courts of any
other jurisdiction to the extent permitted by law.

 

25. WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR
PERTAINING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.

 

Dated as of this 7th day of February, 2017.

 

  /S/ Timothy S. Krieger   TIMOTHY S. KRIEGER

 

 - 5 - 

 

 

 

